 
Exhibit 10.1

 
CONFIDENTIAL TREATMENT REQUESTED.
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED IS OMITTED AND MARKED WITH “****” OR OTHERWISE
CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.
 
PILOT MATERIALS TRANSFER AGREEMENT
 
This Pilot Materials Transfer Agreement ("Agreement") is made and entered into
as of August 22, 2016 ("EFFECTIVE DATE") by and among Celgene Corporation, a
Delaware corporation having a place of business at 85 Morris Avenue, Summit, NJ,
07901 (together with its subsidiaries and affiliates, hereinafter collectively
referred to as “Celgene”), and MetaStat, Inc., a Nevada corporation having an
address at 27 Drydock Ave., 2nd Floor, Boston, MA 02210-2377 ("Company”).
 
WHEREAS CELGENE and/or its Affiliates (as defined herein) has discovered,
developed, patented, owns and/or controls certain chemical and/or biological
compounds, reagents, cell lines and/or other proprietary materials (“CELGENE
MATERIALS” as further defined herein);
 
WHEREAS Company desires to perform, at Company, certain research with such
CELGENE MATERIALS (“PILOT PROJECT,” as further described herein);
 
WHEREAS Celgene is willing to provide Company with samples of the CELGENE
MATERIALS for the sole purpose of enabling Company to conduct such PILOT
PROJECT, under the terms and conditions set forth in this Agreement;
 
THEREFORE, in consideration of the mutual promises contained herein, the parties
agree as follows:
 
1 DEFINITIONS
 
 
1.1        
"CELGENE INTELLECTUAL PROPERTY" means all intellectual property of Company,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, whether such intellectual property has been created, applied for or
obtained anywhere throughout the world.
 
 

 
 
1.2
"CELGENE MATERIALS” means those certain chemical and/or biological compounds,
reagents, cell lines and/or other proprietary materials discovered, developed,
patented, owned and/or controlled by Celgene and/or its Affiliates, and listed
in Appendix A, which may be updated from time to time only by mutual written
agreement of the parties.
 
1.3
"COMPANY INTELLECTUAL PROPERTY" means all intellectual property of Company,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, whether such intellectual property has been created, applied for or
obtained anywhere throughout the world.
 
1.4
"CONFIDENTIAL INFORMATION" means all materials, trade secrets or other
information, including, without limitation, proprietary information and
materials (whether or not patentable) regarding a party's technology, products,
business information or objectives, which is designated as confidential in
writing by the disclosing party, whether by letter or by the use of an
appropriate stamp or legend, prior to or at the time any such material, trade
secret or other information is disclosed by the disclosing party to the other
party. Notwithstanding the foregoing to the contrary, (a) materials, trade
secrets or other information which is orally, visually or physically disclosed
by a party shall constitute CONFIDENTIAL INFORMATION if the disclosing party
indicated at the time of such disclosure that such materials, trade secrets or
other information were confidential and, within twenty (20) days after such
disclosure, delivers to the other party a written document or documents
describing the materials, trade secrets or other information and referencing the
place and date of such oral, visual or physical disclosure, and (b) materials,
trade secrets or other information which is disclosed in writing without an
appropriate letter, stamp or legend shall constitute CONFIDENTIAL INFORMATION if
the disclosing party, within ten (10) days after such disclosure, delivers to
the other party a written document or documents describing the materials, trade
secrets or other information, and referencing the place and date of such written
disclosure. To the extent either party has received CONFIDENTIAL INFORMATION
from the other party prior to the EFFECTIVE DATE, it shall be maintained in
confidence in accordance with Section 2.12 of this Agreement.
 
1.5       
“PILOT PROJECT" means the research and/or experimentation set forth on the
attached Appendix B pertaining to the CELGENE MATERIALS.
 
 
 

 
2 MATERIAL TRANSFER
 
2.1       
Transfer Of CELGENE MATERIALS. Celgene agrees to deliver or have delivered to
Company the CELGENE MATERIALS for the PILOT PROJECT. Company shall treat the
CELGENE MATERIALS as the CONFIDENTIAL INFORMATION of Celgene.
 
2.2
License to Company. Celgene hereby grants to Company, for the Term of this
Agreement, a non-exclusive, nontransferable, non-sublicensable, fully paid-up,
royalty free license to use the CELGENE MATERIALS solely to conduct PILOT
PROJECT.
 
2.3
Use of CELGENE MATERIALS. Company agrees to use the CELGENE MATERIALS solely to
perform PILOT PROJECT. Company further agrees that CELGENE MATERIALS will not be
made available, transferred, or provided to anyone outside of Company and its
affiliates directly involved in the PILOT PROJECT without Celgene’s express
prior written approval.
 
2.4         
Return of Unused CELGENE MATERIALS. Upon the earlier of (a) completion of the
PILOT PROJECT or (b) termination or expiration of this Agreement, Company shall,
at Celgene’s option, return to Celgene or destroy all CELGENE MATERIALS in
Company’s possession.
 
2.5       
No Human Use. Company agrees that any and all CELGENE MATERIALS supplied by or
on behalf of Celgene will be used under suitable containment conditions solely
for laboratory use, including in vitro and in vivo laboratory studies, and will
not be used in humans.
 
2.6          
Celgene's Ownership Rights; Company’s Ownership Rights.
 

(a) Except as otherwise expressly provided in this Agreement, Celgene, as
applicable, shall retain all right, title, and interest in and to the CELGENE
MATERIALS and CELGENE INTELLECTUAL PROPERTY in existence as of the EFFECTIVE
DATE. Except as set forth in Section 2.2, no right or interest in or to any
intellectual property rights of Celgene is granted or implied hereunder.
 
(b) Except as otherwise expressly provided in this Agreement, Company, as
applicable, shall retain all right, title, and interest in and to the COMPANY
INTELLECTUAL PROPERTY in existence as of the EFFECTIVE DATE. No right or
interest in or to any intellectual property rights of Company is granted or
implied hereunder.
 
2.7
Work Product. Upon the earlier of (a) completion of the PILOT PROJECT or (b)
expiration or termination of this Agreement, Company shall provide to Celgene a
written report setting forth all data and results obtained by Company in the
performance of the PILOT PROJECT (hereinafter the “WORK PRODUCT”). The WORK
PRODUCT shall be solely owned by Celgene and treated by Company as the
CONFIDENTIAL INFORMATION of Celgene.
 
 

 
 
2.8        
Ownership Of Inventions Arising Hereunder. The parties do not envision
inventions arising from the PILOT PROJECT, however in the event that inventions
are conceived and/or reduced to practice in connection with Company’s
performance of PILOT PROJECT, subject to Section 2.6(b) hereof and to the extent
such inventions relate to the CELGENE MATERIALS, Celgene shall solely own all
right, title and interest in and to any such inventions (hereinafter the
“PROPRIETARY RIGHTS”), and Company hereby assigns their entire right, title and
interest in and to any PROPRIETARY RIGHTS to Celgene.
 
2.9         
Term. Unless earlier terminated as provided in Section 2.11, or extended by
written agreement of the parties, the Term of this Agreement shall be a period
of one (1) year, commencing on the EFFECTIVE DATE.
 
2.10

Intentionally Omitted.

 
2.11       
Termination.Either party may terminate this Agreement at any time by giving the
other party thirty (30) days prior written notice.
 
2.12
Secrecy Obligations and Exceptions. With regard to CONFIDENTIAL INFORMATION, the
receiving party agrees:
 
A. not to use the CONFIDENTIAL INFORMATION except for the sole purpose of
performing under the terms of this Agreement; and
 
B. to safeguard CONFIDENTIAL INFORMATION against disclosure to others with the
same degree of care as it exercises with its own confidential information of a
similar nature and in no event less than a reasonable degree of care.
 
2.12.1 
The receiving party shall not be prevented from using or disclosing any
CONFIDENTIAL INFORMATION:
 
A. which the receiving party can demonstrate by pre-existing written records was
previously known to it; or
 
B. which is now, or becomes in the future, public knowledge other than through
acts or omissions of the receiving party; or
 
C. which is lawfully obtained by the receiving party from sources independent of
the disclosing party.
 
 

 
 
2.13   
Permitted Disclosures. Notwithstanding Section 2.12, the receiving party shall
have the right to disclose CONFIDENTIAL INFORMATION to the extent required by
law after notice to the disclosing party and an opportunity for the disclosing
party to seek injunctive relief and/or an appropriate protective order.
 
2.14
Press Releases. Any press release, public announcement or similar publicity by
the parties with respect to this Agreement and/or the PILOT PROJECT shall be
subject to the prior consent of the other party, which consent shall not be
unreasonably withheld, unless such communication is required to be made by law
or pursuant to the rules and regulations of the Securities and Exchange
Commission or the New York Stock Exchange listing requirements or an equivalent
agency and after consultation and coordination between the parties.
 
2.15
Use of Names. Neither party shall use the name of the other party, nor any
adaptation thereof, in any advertising, promotional or sales literature or other
publication without the prior consent of such other party, which shall not be
unreasonably withheld.
 
 
3 REPRESENTATIONS AND WARRANTIES
 
3.1    
By Company. Company represents and warrants to Celgene that it has the lawful
right and authority to enter into this Agreement, and grant the rights set forth
herein, without the consent or approval of another person or entity.
 
3.2
By Company. Company represents and warrants that it is regularly engaged in
conducting tests in vitro or in laboratory research animals and is qualified by
training and/or experience to conduct such tests, and the PILOT PROJECT, using
the CELGENE MATERIALS.
 
3.3
By Celgene. Celgene represents and warrants that it has the lawful right and
authority to enter into this Agreement without the consent or approval of
another person or entity.
 
3.4
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, CELGENE PROVIDES NO WARRANTIES
FOR THE CELGENE MATERIALS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, STATUTORY OR OTHERWISE, AND CELGENE SPECIFICALLY DISCLAIMS ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
4 MISCELLANEOUS PROVISIONS
 
4.1        
Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
mailed by first class mail, registered or certified, return receipt requested,
postage prepaid to the party to whom notice is to be given (in which case such
notice shall be deemed to have been duly given on the third (3rd) day following
the date of such sending), or sent by facsimile or e-mail delivery of a “.pdf”
format data file and confirmed by first class mail, registered or certified,
return receipt requested, postage prepaid (in which case such notice shall be
deemed to have been duly given on the date of the sending of such facsimile),
and properly addressed as follows:
 
 

 
 
To Celgene:     Celgene
  Attn: Research Alliance Development
  10300 Campus Point Drive, Suite 100
  San Diego, CA 92121
  Alliance@celgene.com
 
 
To Company:  MetaStat, Inc.
  Attn: Douglas A. Hamilton
  27 Drydock Ave
  Boston MA, 02210
  Dhamilton@MetaStat.com
 
Either party may change its address for purposes of this Section 4.1 by giving
notice to the other party in the manner provided above.
 
4.2
Entire Agreement. This Agreement (together with all attached Appendices)
constitutes the full and complete agreement and understanding between the
parties concerning the subject matter contained herein, and shall supersede any
and all prior written and oral agreements concerning such subject matter. This
Agreement may not be amended, nor may any provision be waived, without a written
instrument executed by Company and Celgene.
 
4.3
Waiver. No failure or delay by any party to insist upon the strict performance
of any term, condition, covenant, or agreement of this Agreement, or to exercise
any right, power, or remedy hereunder or thereunder or consequent upon a breach
hereof or thereof shall constitute a waiver of any such term, condition,
covenant, agreement, right, power or remedy or of any such breach or preclude
such party from exercising any such right, power, or remedy at any later time or
times.
 
4.4
Remedies. No right, power, or remedy herein conferred upon or reserved to any
party is intended to be exclusive of any other right, power, or remedy, and each
and every right, power, and remedy of any party pursuant to this Agreement or
now or hereafter existing at law or in equity or by statute or otherwise shall
to the extent permitted by law be cumulative and concurrent, and otherwise shall
be in addition to every other right, power, or remedy pursuant to this
Agreement, or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or beginning of the exercise by any party of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by any party of any or all such other rights, powers, or
remedies.
 
 

 
 
4.5
Number Headings. Headings in this Agreement are included herein for the
convenience of reference only and shall not constitute a part of this Agreement
for any purpose.
 
4.6         
And Gender. Words in the singular shall include the plural, and words in a
particular gender shall include either or both genders, when the context in
which such words are used indicates that such is the intent.
 
4.7
Validity. If for any reason any clause or provision of this Agreement, or the
application of any such clause or provision in a particular context or to a
particular situation, circumstance or person, should be held unenforceable,
invalid or in violation of law by any court or other tribunal, then the
application of such clause or provision in contexts or to situations,
circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect.
 
4.8
Assignment. Company shall have no right to assign its rights or obligations
under this Agreement without the prior written consent of Celgene and any
attempt by Company to assign this Agreement or any right or obligation hereunder
in violation of this Section 4.8 shall be void and of no effect. Celgene shall
have the unrestricted right to assign its rights and obligations under this
Agreement upon prior written notice to Company.
 
4.9
Independent Contractors. Company and Celgene shall not be deemed to be partners,
joint venturers or each other's agents, and neither shall have the right to act
on behalf of the other except as expressly provided hereunder or otherwise
expressly agreed to in writing.
 
4.10
Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to conflicts of law
principles that may result in the application of the substantive laws of another
jurisdiction, and each party submits to the exclusive jurisdiction of the
federal and state courts located in Delaware.
 
4.11       Counterparts.
This Agreement may be executed in two (2) counterparts, and each executed
counterpart shall be considered an original of the same agreement if each party
has executed at least one counterpart.
 

[SIGNATURE PAGE FOLLOWS]
 

 
 

Celgene Corporation

 
MetaStat, Inc.  

 
  By:
/s/ James R. Hentke 
 
By:

/s/ Douglas A. Hamilton
 
 
 
 
 
Title: Executive Director, NCD 

 
Title:
President and CEO
 
 
 
 
 
Date: 8/24/16
 
Date: 8/22/2016
 
 
 
 
 

 
 
 
 
 

 
APPENDIX A
 
CELGENE MATERIALS
 
 
 
 
CELGENE ID #
Amount
Provided
 
Shipping Address
 
****
 
3 grams (3 g)
 
Mike Peterson
27 Drydock Ave, 2nd Floor
Boston, MA 02210
(617) 531-0872
 

 
 
 

 
APPENDIX B
 
PILOT PROJECT
 
****
 
 
 
 
 
 

